DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 107-109 and 111-126 are pending in the instant application.  Claims 123-126 have been withdrawn from further consideration as being drawn to a nonelected invention

2.	Claims 107-109 and 111-122, HMG-CoA synthase, fabI/gltA1/gltA2 silencing synthetic metabolic valve, fabI and udhA proteolytic synthetic metabolic valve, and chromosomal deletion of a clpXP protease specificity enhancing factor (sspBl) are under consideration in this Office Action.

3.	In view of the claim amendment and arguments filed 02/16/2021, the previous rejection of the claims on the basis that it contains an improper Markush grouping of alternatives has been withdrawn.

4.	In view of the claim amendment and arguments filed 02/16/2021, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reciting new matter has been withdrawn.

5.	In view of the claim amendment and arguments filed 02/16/2021, the previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending application Serial No. 16448292 has been withdrawn.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


7.	Claims 107-109 and 111-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The arguments filed 02//16/2021 regarding claim 107 have been considered but are not persuasive.  Claim 107 recites the phrase “transitioning to a productive stationary phase wherein, compared to a microorganism lacking the production pathway or the one or more synthetic metabolic valves, the growth of the genetically modified microorganism is slowed or stopped and mevalonate production is enhanced, the productive stationary phase being entered by at least inducing the one or more synthetic metabolic valves; and producing mevalonate” which renders the claim vague and indefinite since the specific conditions and process steps for “transitioning to a productive stationary phase” are not known and not recited in the claim.  Dependent claims 108-122 are also rejected because they do not correct the defect.  Amending the claim to recite that transitioning to a productive stationary phase comprises depletion of a limiting nutrient from the microorganism culture media wherein the depletion of the nutrient induces the synthetic metabolic valves would aid in overcoming the rejection.
The arguments filed 02//16/2021 regarding claim 113 have been considered but are not persuasive.  Claim 113 recites the phrase “least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes” which renders the claim vague and indefinite since it is unclear what specific method steps are used in the fermentation bioprocess and it is uncertain how silencing of the synthetic metabolic can be achieved by recitation of “characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid”.   Amending the claim to recite that the proteolytic synthetic metabolic valve controls proteolysis of Fabl, GltA, Ldp, Zwf , or UdhA proteins comprising C-terminal DAS4 peptide tag by clpXP protease and inducible sspB chaperone would aid in overcoming the rejection.
The arguments filed 02//16/2021 regarding claim 114 have been considered but are not persuasive.  Claim 114 recites the phrase “one proteolytic synthetic metabolic valve is characterized by expression of the proteolytic enzyme operably linked to a N-terminal or C-
The arguments filed 02//16/2021 regarding claim 115 have been considered but are not persuasive.  Claim 115 recites the phrase “wherein the genetically modified microorganism comprises a chromosomal modification” which renders the claim vague and indefinite since it is unclear what specific “chromosomal modification” is performed on the genetically modified microorganism. Amending the claim to recite specific chromosomal modifications may aid in overcoming the rejection.
The arguments filed 02//16/2021 regarding claim 118 have been considered but are not persuasive.  Claim 118 recites the phrase “wherein the genetically modified microorganism is characterized by overexpression of a gene resulting in an increase of a cofactor pool in the genetically modified microorganism during the growth phase” since it is unclear what specific method steps are used in the fermentation bioprocess and the specific nucleotide sequence SEQ ID NO and biological function of the gene and its encoded gene product is not known and not recited in the claim.  Amending the claim to specifically recite the gene that results in an increase in the amount of the cofactor NADPH and/or NADH compared to an unmodified microorganism may aid in overcoming the rejection. 
The arguments filed 02//16/2021 regarding claim 119 have been considered but are not persuasive.  Claim 119 recites the phrase “transitioning to the productive stationary phase is further modulated by at least one of an artificial chemical inducer or depletion of a limiting nutrient from the microorganism culture media” since it is unclear how the stationary phase is “further modulated” and the specific identity and structure of the artificial chemical inducer is not known and not recited in the claim. Amending the claim to recite specific chemical inducers including tetracycline, anhydrotetracycline, lactose, IPTG (isopropyl-beta-D-1-thiogalactopyranoside), arabinose, raffinose, and tryptophan may aid in overcoming the rejection.
The arguments filed 02//16/2021 regarding claim 121 have been considered but are not 



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 107-109 and 111-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims are drawn to a broad and widely varying genus of multi-stage fermentation bioprocesses for producing mevalonate from a genus of genetically modified microorganisms, comprising: providing a genetically modified microorganism for producing mevalonate; growing the genetically modified microorganism in a media in a growth phase, the genetically modified microorganism comprising: i. a production pathway a genus of production enzymes for biosynthesis of mevalonate; and ii. genus of any synthetic metabolic valves for reducing or eliminating flux through a genus of metabolic pathways within the genetically 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus of multi-stage fermentation bioprocesses for producing 
The specification and Figs. 6 and 34 as originally filed only discloses a genetically modified E. coli comprising the Enterococcus faecalis mvaS gene coding HMG-CoA synthase; fabl, gltA1, gltA 2 genes; fabl and udhA comprising C-terminal DAS4 peptide tag;  and clpXP protease and inducible sspB chaperone.  The specification as originally filed only discloses a method for producing mevalonate using the genetically modified microorganism E. coli comprising growing the genetically modified microorganism in a media in a growth phase; transitioning to a productive stationary phase by depleting of one or more limiting nutrients including phosphate, nitrogen, sulfur and magnesium and inducing expression of the HMG-CoA synthase wherein compared to a wild-type E. coli the growth of the genetically modified E. coli is slowed or stopped and mevalonate production is enhanced; the productive stationary phase being entered by silencing of the expression of the fabl, gltA1, gltA 2 genes by CRISPR interference and using a CASCADE plasmid comprising an array of guide RNA genes that recognize a promoter of the gene in combination with proteolysis of the fabl and udhA comprising C-terminal DAS4 peptide tag by clpXP protease and inducible sspB chaperone; and producing mevalonate.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of multi-stage fermentation bioprocesses for producing mevalonate from a genus of genetically modified microorganisms, comprising: providing a genetically modified microorganism for producing mevalonate; growing the genetically modified microorganism in a . 



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in

forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

11.	Claims 107-109 and 111-122 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; reference of record) in view of Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; reference of record), Tabata et al. (Biotechnology Letters 26: 1487–1491, 2004; reference of record), US20130171328 (07/04/2013; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Quandt et al. (eLife. 2015; 4: e09696.  Published online 2015 Oct 14; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; reference of record), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 01/17/2020), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record).
The arguments filed 02//16/2021 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The claims encompass any multi-stage fermentation bioprocesses for producing mevalonate from any genetically modified microorganism, comprising: providing a genetically modified microorganism for producing mevalonate; growing the genetically modified microorganism in a media in a growth phase, the genetically modified microorganism comprising: i. a production pathway comprising at least one production enzyme 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)

(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The references of  Lynch 2015 and Lynch 2016 teach and/or suggest a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation, where the genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key enzymatic enzyme, which reads on enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of an enzyme, wherein the one or more enzymes are the same or different between the valves.  Lynch 2016 teaches a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109); and  Lynch 2016 teaches silencing gene expression via CRISPR interference (Figure 2 and pages 107).  Lynch 2016 teaches that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108), where a modified strain of E. coli was engineered to produce high-levels of 3-hydroxypropionate (3-HP), through the metabolic precursor malonyl-CoA, using a two stage fermentation process and a metabolic valve relying on a temperature sensitive essential enzyme (page 109, right column, 1st and 2nd paragraphs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention as previously stated in order to obtain a simple and efficient method for 

The reference teachings and rejection have been restated below.
Lynch 2015 teaches a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation.  Lynch 2015 teaches a genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key enzymatic enzyme, which reads on enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of an enzyme, wherein the one or more enzymes are the same or different between the valves (Abstract BIOT 418).  Lynch 2015 teaches that the silencing valve and the degradation valve are induced under conditions of a transition phase of a two stage biofermentation process (Abstract BIO418).  Lynch 2015 teaches using 

Lynch 2016 teaches genetically modifying a microorganism, such as E. coli, to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control (abstract, Figure 2, and page 108-109).  Lynch 2016 teaches a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109).  Lynch 2016 teaches silencing gene expression via CRISPR interference (Figure 2 and pages 107).  Lynch 2016 teaches that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108).  Lynch 2016 teaches a modified strain of E. coli engineered to produce high-levels of 3-hydroxypropionate (3-HP), through the metabolic precursor malonyl-CoA, using a two stage fermentation process and a metabolic valve relying on a temperature sensitive essential enzyme (page 109, right column, 1st and 2nd paragraphs).  Lynch 2016 teaches in Fig.2  engineering essential competitive metabolic pathways comprising:  static rebalancing involves optimizing heterologous pathway expression while tuning or repressing the levels of key competitive essential enzymes; controlled repression can be accomplished with RNAi and CRISPRi; transistors involve the induction of enzymes to consume key essential metabolites resulting in the redirection of fluxes;  dynamic Control can be engineered through either toggle switches or metabolic valves; toggle switches enable controlled and dynamic repression of competitive essential enzymes or pathways; and metabolic valves entail controlled proteolytic degradation or inducible inactivation of essential enzymes. Lynch 2016 teaches that metabolic valves, relying on controlled proteolysis, have also been recently implemented to improve product fluxes where Brockman et al. improved microbial metabolism toward the production of glucaric acid utilizing controlled degradation of the essential glycolytic enzyme phosphofructokinase, encoded by the pfkA gene of E. coli.  Lynch 2016 teaches that this approach involved tagging the enzyme with a C-terminal tag, which targeted the enzyme for proteolysis by the clpXP protease only in the presence of a chaperone that recognizes the tags, and that this approach is generalizable to the dynamic control of many essential metabolic pathways (see Metabolic valves section on page 

McGinness et al. teach engineering controllable technique protein degradation and that in E. coli the adaptor SspB tethers ssrA-tagged substrates to the ClpXP protease causing a
modest increase in their rate of degradation.  McGinness et al. teach. to engineer controlled degradation we have designed a series of modified ssrA tags that have weakened interactions with ClpXP, and when SspB is present ClpXP degrades purified substrates bearing these engineered peptide tags 100-fold more efficiently.  McGinness et al. teach that substrates bearing these tags are stable in the absence of SspB in vivo but are rapidly degraded upon SspB induction.  McGinness et al. teach that their studies supply a conceptual foundation and working components for controllable degradation, improve mechanistic understanding of adaptor-mediated proteolysis, and demonstrate that the relative importance of adaptor proteins in degradation is correlated with the strength of protease-substrate contacts.  See entire publication and abstract especially Results section, Experimental Procedures, Figs. 1-4, pages 701-706. 

Tabata et al. teach production of mevalonate by a metabolically-engineered Escherichia coli where enzymes for mevalonate synthesis from Enterococcus faecalis including acetoacetyl-CoA synthase and HMG-CoA reductase encoded by mavE gene and HMG-CoA synthase encoded by mvaS gene were expressed in said metabolically-engineered Escherichia coli.  Tabata et al. teach that mevalonate was accumulated, indicating a redirection of acetate metabolism by the expressed enzyme where the recombinant E. coli produced 47 g mevalonate l−1 in 50 h of fed-batch cultivation in a 2 l jar fermenter.  See entire publication and abstract especially Materials and methods section, Results section, and pages 1488-90.

US20130171328 teaches recombinant host cells including Escherichia coli comprising one or more genes encoding enzymes involved in the mevalonate pathway for isoprenoid biosynthesis and UDP-glycosyltransferases.  See entire publication and claims especially claims 1-3, 13, 25, 27, 35, 39, 49, 50, 57, 63, 71, and 91 and paragraphs [0022]-[0048], [0121]- [0167].

Wang et al. teach improvement of NADPH bioavailability in Escherichia coli by replacing NAD+ -dependent glyceraldehyde-3-phosphate dehydrogenase GapA with NADP+ -

Soma et al. teach metabolic flux redirection from a central metabolic pathway toward a synthetic pathway using a metabolic toggle switch where Escherichia coli was genetically modified to have a deletion of the gltA gene encoding citrate synthase.  Soma et al. teach that citrate synthase is a pace-making enzyme in the TCA cycle as the entry reaction for the TCA cycle and is important for bacterial growth.  Soma et al. teach that for the efficient redirection of excess carbon flux, the deletion of competing pathway would be important in addition to the optimization of the timing for the dynamic control of target gene.  See entire publication and abstract especially Materials and methods section, Results section, Figs. 1-4, and Tables 1-2.

Quandt et al. teach the Escherichia coli citrate synthase gltA1 and gltA2 enzymes where the earliest evolved allele (gltA1) is a single base change that causes an amino acid substitution (A258T) in this enzyme (Figure 1A), and three secondary gltA mutations (gltA2 alleles) were also found having base substitutions in the genomes of different Cit+ clones (gltA2-4, gltA2-6, or gltA2-7) which causes an additional single amino acid change in the citrate synthase protein sequence (A124T, V152A, or A162V, respectively).  See entire publication and abstract especially Results section, Figs. 1-8, Table 2, and pages 3-13.

Vick et al. teach the E.coli enoyl-acyl carrier protein reductase (fabI) supports
efficient operation of a functional reversal of the β-oxidation cycle (see entire publication and abstract especially Results section, Tables 1-3, Figs. 1-5, and pages 1410-1414). 

Jan et al. teach the E.coli transhydrogenase (udhA) and engineered E.coli having a deletion of the udhA gene had an increase in product yield compared to control strain (see entire publication and abstract especially Materials and Methods section, Results section, Figs. 1-2, Table 1, and pages 1125-1129).

Qi et al. teach methodologies and mechanisms for CRISRPR interference (CRISPRi) which can efficiently repress expression of targeted genes in Escherichia coli, with no detectable 

Luo et al. teach methodologies and mechanisms for CRISRPR interference using the native E. coli CASCADE system (see entire publication and abstract especially MATERIALS AND METHODS section and pages 675-678).

Rath et al. teach efficient programmable gene silencing by Cascade where the CRISPR-associated DNA-binding Cascade complex can be used for efficient, long-lasting and programmable gene silencing, and when Cascade is targeted to a promoter sequence the transcription of the downstream gene is inhibited, resulting in dramatically reduced expression (see entire publication and abstract especially MATERIALS AND METHODS section, RESULTS section, Figs. 1-5, and pages 238-243).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of Lynch 2016 to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the HMG-CoA synthase of Tabata et al. and glycosyltransferase of US20130171328, comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase gltA of Soma et al. or gltA1/gltA2 of Quandt et al. and enoyl-acyl carrier protein reductase fabI of Vick et al. as the silenceable enzymes of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase fabI of Vick et al. and modified transhydrogenase udhA of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified E. coli in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type E. coli the growth of the genetically modified E. coli is slowed or stopped and mevalonate production is enhanced, the productive stationary phase being entered comprising inducing expression of the HMG-CoA synthase and inducing the synthetic metabolic .



Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 

13.	Claims 107-109 and 111-122 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10662426 (05/26/2020; reference of record) in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; reference of record), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; reference of record), Tabata et al. (Biotechnology Letters 26: 1487–1491, 2004; reference of record), US20130171328 (07/04/2013; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Quandt et al. (eLife. 2015; 4: e09696.  Published online 2015 Oct 14; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; reference of record), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 01/17/2020), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record).
Applicant did not respond to this rejection in the claim amendment and arguments filed 02/16/2021.  The claims stand rejected for reasons of record. 

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a bioprocess comprising: providing a genetically modified microorganism that may express a heterologous enzyme of an isoprenoid product production pathway and also comprises a synthetic metabolic valve, wherein the synthetic metabolic valve characterized by both: (i) controlled transcriptional gene silencing of a gene encoding a first enzyme, and (ii) controlled proteolysis of a second enzyme; in a first stage, growing the genetically modified microorganism in a media; and in a second stage, 

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the patent to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the HMG-CoA synthase of Tabata et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase gltA of Soma et al. or gltA1/gltA2 of Quandt et al. and enoyl-acyl carrier protein reductase fabI of Vick et al. as the silenceable enzymes of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase fabI of Vick et al. and modified transhydrogenase udhA of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified E. coli in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type E. coli the growth of the genetically modified E. coli is slowed or stopped and mevalonate production is enhanced, the productive stationary phase being entered comprising inducing expression of the HMG-CoA synthase and inducing the synthetic metabolic valve by depletion 


14.	Claims 107-109 and 111-122 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-76 of copending application Serial No. 16849441 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; reference of record), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; reference of record), Tabata et al. (Biotechnology Letters 26: 1487–1491, 2004; reference of record), US20130171328 (07/04/2013; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Quandt et al. (eLife. 2015; 4: e09696.  Published online 2015 Oct 14; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; reference of record), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 01/17/2020), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record). 
Applicant did not respond to this rejection in the claim amendment and arguments filed 02/16/2021.  The claims stand rejected for reasons of record. 

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the copending application teach a bioprocess for 

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the copending application to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the HMG-CoA synthase of Tabata et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase gltA of Soma et al. or gltA1/gltA2 of Quandt et al. and enoyl-acyl carrier protein reductase fabI of Vick et al. as the silenceable enzymes of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase fabI of Vick et al. and modified transhydrogenase udhA of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


15.	Claims 107-109 and 111-122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-69 of copending application Serial No. 16849455 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; reference of record), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; reference of record), Tabata et al. (Biotechnology Letters 26: 1487–1491, 2004; reference of record), US20130171328 (07/04/2013; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Quandt et al. (eLife. 2015; 4: e09696.  Published online 2015 Oct 14; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; reference of record), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 01/17/2020), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic 

The claims and/or the specification of the copending application teach a bioprocess for production of a product from a genetically modified microorganism, the bioprocess comprising: providing a genetically modified microorganism comprising: a production pathway comprising at least one enzyme for the production of an isoprenoid product, and at least one synthetic metabolic valve characterized by both (i) silencing of gene expression of a gene encoding a first enzyme essential for growth of the genetically modified microorganism and (ii) proteolysis of a second enzyme essential for growth of the genetically modified microorganism, wherein depletion of the limiting nutrient from a growth media in which the GMO is growing will inducing a stationary or non-dividing cellular state; wherein the synthetic metabolic valve of the microorganism may be conditionally triggered, and the enzyme is selected from the group consisting of: an acetoacetyl-CoA thiolase, hydroxymethylglutaryl-CoA synthase, hydroxymethylglutaryl-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonte diphosphate decarboxylase, isopentenyl- diphosphate isomerase, isoprene synthase and combinations thereof.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the copending application to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the HMG-CoA synthase of Tabata et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase gltA of Soma et al. or gltA1/gltA2 of Quandt et al. and enoyl-acyl carrier protein reductase fabI of Vick et al. as the silenceable enzymes of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase fabI of Vick et al. and modified transhydrogenase udhA of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

16.	No claims are allowed.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652